Exhibit 10.1

Final

EMPLOYEE BENEFITS AGREEMENT

This Employee Benefits Agreement, dated as of March 24, 2015, is entered into by
and between Nabors Industries Ltd., a Bermuda exempted Company (“Navy”), Nabors
Red Lion Limited, a Bermuda exempted Company and currently a wholly owned
Subsidiary of Navy (“Red Lion”), and C&J Energy Services, Inc., a Delaware
corporation (“Penny,” and together with Navy and Red Lion, the “Parties”),
effective as between Navy and Red Lion at the Separation Time and effective as
among all the Parties at the Effective Time (as defined below).

RECITALS:

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement entered into by Navy and Red Lion (the “Separation Agreement”), the
Merger Agreement entered into by the Parties (the “Merger Agreement”), and the
Transition Services Agreement entered into by Navy and Red Lion (the “Transition
Services Agreement”), in each case on or about the date hereof, the Parties have
agreed to enter into this Agreement to allocate among Navy, Red Lion and Penny
the Assets, Liabilities and responsibilities with respect to certain employee
compensation, pension and benefit plans, programs and arrangements and certain
employment matters;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements,
covenants and other provisions set forth in this Agreement, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined in this Agreement, capitalized words and expressions
and variations thereof used in this Agreement or in its Exhibits have the
meanings set forth below. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Separation Agreement.

1.1 “Agreement” means this Employee Benefits Agreement, including all the
Exhibits hereto.

1.2 “Benefit Continuation Period” means the period of time from the Effective
Time through the earlier of (i) the one-year anniversary of the Effective Time
and (ii) December 31, 2015.

1.3 “Canadian Defined Contribution Plan” has the meaning given to it in
Section 2.4(b).

1.4 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax Law. Reference to a specific Code provision also includes any
proposed, temporary or final regulation in force under that provision.



--------------------------------------------------------------------------------

1.5 “Continuing Employees” has the meaning given to it in Section 2.1 and
includes those Delayed Transfer Service Providers who become Continuing
Employees as described in Section 2.6(a).

1.6 “Covered Flex Plan Employees” has the meaning given to it in Section 3.3.

1.7 “Delayed Transfer Service Providers” has the meaning given to it in
Section 2.6(a).

1.8 “Effective Time” has the meaning given to it in the Merger Agreement.

1.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary or final regulation in force under that provision.

1.10 “Hire Date” has the meaning given to it in Section 2.6(a).

1.11 “Merger Agreement” has the meaning given to it in the preamble to this
Agreement.

1.12 “Navy” has the meaning given to it in the preamble to this Agreement.

1.13 “Navy 401(k) Plan” has the meaning given to it in Section 3.1(a).

1.14 “Navy Employee Benefit Plan” means any employee benefit plan, program,
policy, practice, agreement, or other arrangement providing benefits to any
current or former employee, consultant, officer or director of Navy or any of
its Subsidiaries or any beneficiary or dependent thereof that is entered into,
sponsored or maintained by Navy or any of its Subsidiaries, whether or not
written, including any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not any such plan is subject to ERISA) and any
bonus, incentive, deferred compensation, vacation, insurance, stock purchase,
stock option, equity award, equity-linked award, severance, retention,
employment, change of control or fringe benefit plan, program, policy, practice,
agreement, or arrangement.

1.15 “Navy Flex Plan” has the meaning given to it in Section 3.3.

1.16 “Navy Nonqualified Plans” has the meaning given to it in Section 6.3(a).

1.17 “Navy Severance Plan” means the Nabors Industries, Inc. Severance Plan, as
it is in effect as of the signing of this Agreement. For purposes of this
Agreement, Navy Severance Plan also includes the Nabors Industries, Inc.
Severance Plan as modified by Nabors Production Services Ltd., but only to the
extent all such modifications are accurately set forth on Exhibit D.

1.18 “Navy U.S. DB Plan” has the meaning given to it in Section 6.1.

1.19 “Navy U.S. DB Plan Trust” has the meaning given to it in Section 6.1.



--------------------------------------------------------------------------------

1.20 “Navy Vacation Policy” means policy 300.40.2 (Vacation) of the Nabors
Industries, Inc. Human Resources Policies and Procedures Manual, with effective
date January 1, 2009.

1.21 “NCPS Vacation Policy” means Index No. NCPS 21.0 of the Nabors Completion &
Production Services Co. Human Resources Policies and Procedures Manual, with
effective date January 1, 2013.

1.22 “NCS” has the meaning given to it in Section 2.6(a).

1.23 “New Plans” has the meaning given to it in Section 3.2(a).

1.24 “Nonqualified Plan Participants” has the meaning given to it in
Section 6.3(b).

1.25 “Penny” has the meaning given to it in the preamble to this Agreement.

1.26 “Penny Common Stock” has the meaning given to it in the Merger Agreement.

1.27 “Penny Employee” means each individual who is employed by Penny or a
Subsidiary of Penny immediately prior to the Effective Time.

1.28 “Penny Employee Benefit Plan” has the meaning given to it in the Merger
Agreement.

1.29 “Project Services Agreement” has the meaning given to it in Section 2.6(a).

1.30 “Red Lion” has the meaning given to it in the preamble to this Agreement.

1.31 “Red Lion Employee” means any individual who, immediately prior to the
Effective Time, is employed by a Red Lion Entity, including any individual
absent due to short-term medical leave, long-term medical leave, vacation,
holiday or leave of absence, including military leave and leave under the Family
and Medical Leave Act, but excluding those individuals listed on Exhibit A
and/or Exhibit C.

1.32 “Red Lion Employee Benefit Plan” has the meaning given to it in the Merger
Agreement.

1.33 “Red Lion Group 401(k) Plan” has the meaning given to it in Section 6.2.

1.34 “Red Lion Group Flex Plan” has the meaning given to it in Section 3.3.

1.35 “Red Lion Group Severance Plan” has the meaning given to it in
Section 3.1(b).

1.36 “Red Lion Self-Insured Workers’ Compensation Liabilities” has the meaning
given to it in Section 2.5(a).

1.37 “Red Lion Vacation Policy” has the meaning given to it in Section 3.4.



--------------------------------------------------------------------------------

1.38 “Red Lion Workers’ Compensation Claims” mean all Liabilities under or in
connection with workers’ compensation benefits with respect to any Continuing
Employee or any other Person who is or was employed by a Red Lion Entity, in
each case, arising from an Action first asserted upon or after the Separation
Time or, with respect to Continuing Employees who are Delayed Transfer Service
Providers, upon or after their applicable Hire Date.

1.39 “Separation Agreement” has the meaning given to it in the preamble to this
Agreement.

1.40 “Service” has the meaning given to it in Section 2.6(a).

1.41 “Service End Date” has the meaning given to it in Section 2.6(a).

1.42 “Transaction Agreements” has the meaning given to it in the Merger
Agreement.

1.43 “Transferred Account Balances” has the meaning given to it in Section 3.3.

1.44 “TSA Benefits Transition Period” has the meaning given to it in
Section 2.4(b).

1.45 “WARN Act” has the meaning given to it in Section 5.2

ARTICLE II

EMPLOYMENT OF RED LION EMPLOYEES;

SEVERANCE; ASSUMPTION AND RETENTION OF LIABILITIES;

RED LION PARTICIPATION IN NAVY EMPLOYEE BENEFIT PLANS;

RED LION WORKERS COMPENSATION CLAIMS

2.1 Employment of Red Lion Employees. All Red Lion Employees who are employed by
a Red Lion Entity immediately prior to the Effective Time are referred to herein
as “Continuing Employees.”

2.2 Severance. A Continuing Employee shall not be deemed to have terminated
employment in connection with or in anticipation of the consummation of the
transactions contemplated by the Transaction Agreements for purposes of
determining eligibility for severance benefits. The applicable member of the Red
Lion Group shall be solely responsible for all Liabilities in respect of, all
costs arising out of, and all payments and benefits relating to, the termination
or alleged termination of any Continuing Employee’s employment or other service
that occurs as a result of, in connection with, or following the consummation
of, the transactions contemplated by the Transaction Agreements, including any
amounts required to be paid (including any payroll or other taxes), and the
costs of providing benefits, under any applicable severance, separation,
redundancy, termination or similar plan, program, practice, contract, agreement,
Law or regulation (such benefits to include any medical or other welfare
benefits, outplacement benefits, accrued vacation and taxes). The Red Lion Group
shall indemnify and hold harmless the Navy Group with respect to any Actions by
a Continuing Employee asserting that such Continuing Employee is entitled to
severance benefits under the applicable Navy Severance Plan.



--------------------------------------------------------------------------------

2.3 Assumption and Retention of Liabilities.

(a) From and after the Separation Time, except as otherwise expressly provided
in this Agreement, a member of the Red Lion Group shall retain, assume, perform,
discharge, fulfill when due, hold the Navy Group harmless from, and to the
extent applicable, comply with all of the following, in accordance with their
respective terms: (i) all Red Lion Employee Benefit Plans and all Liabilities
under and in connection with all Red Lion Employee Benefit Plans, in each case,
arising from any Action first asserted upon or after the Separation Time;
(ii) all Liabilities arising from any Action first asserted upon or after the
Separation Time with respect to the employment or other service or termination
of employment or other service of all Continuing Employees who are not Delayed
Transfer Service Providers; (iii) all Liabilities arising from any Action first
asserted upon or after his or her Hire Date with respect to the employment or
other service or termination of employment or other service of all Delayed
Transfer Service Providers who become Continuing Employees; (iv) all Liabilities
arising from any Action first asserted upon or after the Separation Time with
respect to or in connection with the engagement or termination of services by
Red Lion or a Red Lion Entity of any individual who is or was an independent
contractor (including any temporary service worker, consultant, freelancer,
on-call worker, incidental worker, worker providing services under a retainer
agreement, or other non-payroll worker of Red Lion or any Red Lion Entity, who
is not an employee of Red Lion or a Red Lion Entity under applicable Laws) (for
the avoidance of doubt, no such individual under this clause (iv) shall be a
“Red Lion Employee” under this Agreement); (v) all Red Lion Workers’
Compensation Claims; and (vi) any other Liabilities expressly assigned to the
Red Lion Group under this Agreement.

(b) The Navy Group shall retain, assume, perform, discharge and fulfill when
due, and hold the Red Lion Group harmless from: (i) all Liabilities with respect
to the employment or other service or termination of employment or other
services of all Continuing Employees who are not Delayed Transfer Service
Providers to the extent that such Liabilities arose from an Action pending or
asserted in writing before the Separation Time; (ii) all Liabilities with
respect to the employment or other service or termination of employment or other
services of all Delayed Transfer Service Providers who become Continuing
Employees to the extent that such Liabilities arose from an Action pending or
asserted in writing before his or her Hire Date; (iii) except as otherwise set
forth in Section 2.6(b), all Liabilities with respect to the employment or other
service or termination of employment or other service of all individuals who
provide or have provided services to the Navy Group and who are not Continuing
Employees (other than such claims referenced in Section 2.3(a)(iv)); (iii) all
Liabilities arising under or relating to workers’ compensation claims of Red
Lion Employees that are not Red Lion Workers’ Compensation Claims; and (iv) any
other Liabilities expressly assigned to the Navy Group under this Agreement.

2.4 Red Lion Participation in Navy Employee Benefit Plans. (a) Except as set
forth on Exhibit B and/or in compliance with the applicable terms of the
Transition Services Agreement, immediately prior to the Separation Time, (i) Red
Lion and each other Red Lion Entity shall cease to be a participating employer
in each Navy Employee Benefit Plan, other than any Red Lion Employee Benefit
Plan, (ii) the Red Lion Employees shall cease to accrue further benefits and
shall cease to be active participants in the Navy Employee Benefit Plans (other
than any Red Lion Employee Benefit Plan), and (iii) the Parties shall take all
necessary action before the



--------------------------------------------------------------------------------

Separation Time to effectuate the foregoing clauses (i) and (ii). Penny and Red
Lion shall indemnify and hold Navy and its Subsidiaries, other than the Red Lion
Entities, harmless for any Liability arising solely from the Continuing
Employees’ continued participation in any Navy Employee Benefit Plan listed on
Exhibit B hereto after the Separation Time; provided, however, that Navy and its
Subsidiaries shall take commercially reasonable efforts to cooperate with Penny
and Red Lion in defending against any claims for any such Liability. Except as
otherwise expressly provided in this Agreement (including Section 2.2) or any
other Transaction Agreement, Navy shall indemnify and hold Red Lion, each Red
Lion Entity and Penny harmless for any Liability under any Navy Employee Benefit
Plan with respect to service (and the termination of service) prior to the
Separation Time of Red Lion Employees and of individuals described in
Section 2.3(a)(iv) of this Agreement; provided, however, that such
indemnification obligation shall not apply to the extent (and only to the
extent) that any such Liability results from action taken by or omitted by any
Red Lion Entity or Penny after the Separation Time. For the avoidance of doubt,
Navy shall not be obligated to indemnify the Red Lion Group with respect to
Liabilities for compensation or benefits that accrue, are paid or are provided
to Continuing Employees on or after the Separation Time even if the levels of,
or eligibility for, compensation or benefits are based on service provided prior
to the Separation Time.

(b) Canadian Plans. Notwithstanding the foregoing, the Parties agree that, to
the extent permitted by applicable Law and the terms of the applicable Navy
Employee Benefit Plans, Continuing Employees will continue to participate (at
the sole cost and expense of the Red Lion Group) in the Canadian benefit plans
listed on Exhibit B from the Separation Time through the last day of the quarter
following the quarter in which the Closing Date occurs (the “TSA Benefits
Transition Period”). Notwithstanding the terms of the Transition Services
Agreement, at the Effective Time or, if earlier, the time that participation by
Continuing Employees in the Pension Plan for Employees of Nabors Drilling Canada
Limited (the “Canadian Defined Contribution Plan”) is no longer commercially
feasible, the applicable Continuing Employees’ active participation in the
Canadian Defined Contribution Plan shall cease. Until such time as a Continuing
Employee’s entitlement is settled or paid in full, Navy shall retain all
Liabilities under the Canadian Defined Contribution Plan with respect to such
Continuing Employee and shall retain and/or continue to administer all Assets
associated with the Canadian Defined Contribution Plan (including those held
under any related trust(s)) in accordance with applicable law and the terms of
the Canadian Defined Contribution Plan.

2.5 Red Lion Workers’ Compensation Claims Administration. Subject to the Navy
Group’s reasonable cooperation, the Red Lion Group will use commercially
reasonable efforts to obtain the release, effective as of the Separation Time,
of the Navy Group, from those letters of credit, bonds or other instruments or
collateral provided by the Navy Group that are in effect as of the signing of
this Agreement (collectively, “Red Lion Self-Insured Workers’ Compensation
Liabilities”), in each instance with respect to the Red Lion Workers’
Compensation Claims. From and after the Separation Time, Red Lion will be solely
responsible for the administration and payment of all of the Red Lion Workers’
Compensation Claims (including the Red Lion Self-Insured Workers’ Compensation
Liabilities), all of which will continue to be Liabilities of the Red Lion
Group; provided, however, that the Navy Group shall provide reasonable
cooperation with respect to any such administration to the extent requested by
the Red Lion Group.



--------------------------------------------------------------------------------

2.6 Delayed Transfer Service Providers. (a) The individuals listed on Exhibit C
are collectively referred to herein as “Delayed Transfer Service Providers.” A
member of the Red Lion Group shall provide to each applicable Delayed Transfer
Service Provider an offer of employment or continued service that complies with
the requirements set forth in Section 3.1(a) no later than 10 business days
prior to completion of the applicable “Service” (as defined in the Project
Services Agreement between Nabors Corporate Services Inc. (“NCS”) and Penny (the
“Project Services Agreement”) with which the Delayed Transfer Service Provider
is assisting or the applicable written scope of work with which the Delayed
Transfer Service Provider is associated, including pursuant to the Transition
Services Agreement) (the “Service End Date”). Each such offer must be accepted
within 10 business days following the date the offer is made (unless earlier
extended) and will be for employment effective as of the day immediately
following the Service End Date or, if later, the date that the applicable
Delayed Transfer Service Provider is able to return (and does return) from an
approved leave of absence and begins work with the applicable member of the Red
Lion Group (the “Hire Date”). Each applicable Delayed Transfer Service Provider
shall be treated as a Continuing Employee for all purposes under this Agreement
(including the applicable provisions of the Transition Services Agreement) as of
the applicable Hire Date.

(b) Severance. In the event a member of the Red Lion Group does not provide an
offer of employment or continued service in accordance with Section 2.6(a) and
the Navy Group terminates the employment or service of a Delayed Transfer
Service Provider within three months following completion of the applicable
Service, then the Red Lion Group shall be solely responsible for paying the
costs, if any, incurred under the applicable Navy Severance Plan, by the Navy
Group in connection with any such termination. For the avoidance of doubt, if a
Delayed Transfer Service Provider does not accept an offer of employment made by
a member of the Red Lion Group in accordance with Section 2.6(a), the Red Lion
Group shall have no Liability under this Section 2.6(b).

ARTICLE III

TERMS OF EMPLOYMENT FOR EMPLOYEES

3.1 Levels of Compensation and Benefits for Employees.

(a) During the Benefit Continuation Period, the Red Lion Group shall provide to
each Continuing Employee and Penny Employee either, or a combination of, as
determined in the sole discretion of Red Lion and its appropriate officers,
comparable types and levels of employee benefits (including salary, cash
incentive compensation and health and welfare benefits) as those provided
immediately prior to the Effective Time (or any applicable Hire Date) to
similarly-situated employees of Penny or to similarly-situated Red Lion
Employees (except that, with respect to the Canadian Defined Contribution Plan
and the Nabors Industries, Inc. Retirement Savings Plan (the “Navy 401(k)
Plan”), such comparable types and levels of benefits shall be provided as soon
as administratively feasible, but in any event no later than May 31, 2015 (or,
if later, the applicable Hire Date with respect to Continuing Employees who are
Delayed Transfer Service Providers)); provided, however, that the Red Lion Group
shall continue to provide the type and level of employee benefits to Continuing
Employees to the extent necessary to comply with any comparable employment or
similar requirement contained in the applicable Navy Severance Plan; and
provided further, however, that nothing in this



--------------------------------------------------------------------------------

Section 3.1(a) shall restrict or prevent the Red Lion Group from taking any
actions during the Benefit Continuation Period with respect to the Continuing
Employees that would result in the payment of severance benefits pursuant to
Section 3.1(b), so long as such actions do not result in any Liability to the
Navy Group.

(b) Immediately following the Effective Time, each Continuing Employee and each
Penny Employee shall be eligible to receive severance benefits from the Red Lion
Group under the same terms and conditions as the applicable Navy Severance Plan
(the “Red Lion Group Severance Plan”). The Red Lion Group shall take into
account for purposes of calculating (i) a Continuing Employee’s severance
benefits under the Red Lion Group Severance Plan, such Continuing Employee’s
service with Navy and its Affiliates (and their respective predecessors) prior
to the Separation Time (or any applicable Hire Date), and with Red Lion and its
Affiliates from and after the Separation Time (or applicable Hire Date), as
service for the Red Lion Group and (ii) a Penny Employee’s severance benefits
under the Red Lion Group Severance Plan, such Penny Employee’s service with
Penny and its Affiliates (and their respective predecessors) prior to the
Effective Time, and with Red Lion and its Affiliates from and after the
Effective Time, as service for the Red Lion Group.

3.2 Service Credit and Welfare Plans.

(a) For all purposes (including vesting, eligibility to participate and level of
benefits) under the employee benefit plans of the Red Lion Group providing
benefits to any Continuing Employees or Penny Employees from or after the
Effective Time (the “New Plans”), Red Lion shall take commercially reasonable
efforts to provide, subject to the approval of any applicable insurance carrier,
that each Continuing Employee and Penny Employee shall be credited with his or
her years of service with Navy, Red Lion, Penny, their respective Affiliates and
each of their respective predecessors, as applicable, prior to the Effective
Time or, with respect to Continuing Employees who are Delayed Transfer Service
Providers, prior to the applicable Hire Date, in either case, to the same extent
as such Continuing Employee or Penny Employee, as applicable, was entitled,
before the Effective Time or applicable Hire Date, to credit for such service
under any similar employee benefit plan in which such Continuing Employee or
Penny Employee, as applicable, participated or was eligible to participate
immediately prior to the Effective Time or applicable Hire Date; provided that
the foregoing shall not apply with respect to benefit accrual under any defined
benefit pension plan or to the extent that its application would result in a
duplication of benefits with respect to the same period of service.

(b) In addition, and without limiting the generality of the foregoing, Red Lion
shall take commercially reasonable efforts to cause, subject to the approval of
any applicable insurance carrier, (i) each Continuing Employee and Penny
Employee to be immediately eligible to participate, without any waiting time, in
any and all New Plans to the extent coverage under such a New Plan is comparable
to the applicable employee benefit plan in which such Continuing Employee or
Penny Employee participated immediately prior to the Effective Time or
applicable Hire Date, and (ii) for purposes of each New Plan providing medical,
dental, pharmaceutical and/or vision benefits to any Continuing Employee or
Penny Employee, all pre-existing condition exclusions and actively-at-work
requirements of such New Plan to be waived for such employee and his or her
covered dependents, unless and to the extent the individual,



--------------------------------------------------------------------------------

immediately prior to entry in the New Plans, was subject to such conditions
under the applicable employee benefit plan in which such Continuing Employee or
Penny Employee participated immediately prior to the Effective Time or
applicable Hire Date.

3.3 Flexible Spending Accounts. Effective as of the end of the TSA Benefits
Transition Period or, with respect to each Continuing Employee that is Delayed
Transfer Service Provider, as of the Hire Date: (a) the account balances under
health care flexible spending accounts and under dependent care spending
accounts (whether positive or negative, the “Transferred Account Balances”)
under Navy’s health care flexible spending and dependent care spending plan(s)
(collectively, the “Navy Flex Plan”) of the Continuing Employees who are
participants in the Navy Flex Plan (the “Covered Flex Plan Employees”) shall be
transferred to one or more comparable plans of the Red Lion Group (collectively,
the “Red Lion Group Flex Plan”); (b) the elections, contribution levels and
coverage levels of the Covered Flex Plan Employees shall apply under the Red
Lion Group Flex Plan in the same manner as under the Navy Flex Plan; and (c) the
Covered Flex Plan Employees shall be reimbursed from the Red Lion Group Flex
Plan for claims incurred at any time during the plan year of the Navy Flex Plan
in which the TSA Benefits Transition Period ends (or, with respect to Continuing
Employees who are Delayed Transfer Service Providers, the plan year of the Navy
Flex Plan in which the applicable Delayed Transfer Service Provider’s Hire Date
occurs) that are submitted to the Red Lion Group Flex Plan from or after such
time on the same basis and the same terms and conditions as under the Navy Flex
Plan. As soon as practicable after the end of the TSA Benefits Transition Period
(or an applicable Hire Date), and in any event within 10 business days after the
amount of the applicable Transferred Account Balances is determined, the Navy
Group shall pay the Red Lion Group the net aggregate amount of the applicable
Transferred Account Balances, if such amount is positive, or the Red Lion Group
shall pay the Navy Group the net aggregate amount of the Transferred Account
Balances, if such amount is negative.

3.4 Vacation. Subject to the terms of the Transition Services Agreement,
Continuing Employees shall continue to participate in the NCPS Vacation Policy,
Navy Vacation Policy, or the Canadian vacation policy, as applicable, with such
participation to continue through the end of the TSA Benefits Transition Period
(or, with respect to Continuing Employees who are Delayed Transfer Service
Providers, through the applicable Hire Date). Beginning on the first day
following the end of the TSA Benefits Transition Period or the applicable Hire
Date, Continuing Employees shall be subject to the vacation, sick leave and
other personal or paid time off policies of the Red Lion Group applicable to the
respective Continuing Employee (the “Red Lion Vacation Policy”); provided,
however, (i) the Red Lion Group shall credit each Continuing Employee with
accrued but unused vacation time as of the end of the TSA Benefits Transition
Period (or the applicable Hire Date) and (ii) for calendar year 2015, any
Continuing Employee who was subject to the Navy Vacation Policy, the Canadian
vacation policy or Section I of the NCPS Vacation Policy shall not accrue an
amount of vacation that would result in him or her being granted a cumulative
amount of vacation from Navy or its Affiliates and the Red Lion Group that is
greater than the maximum amount of vacation that such Continuing Employee could
have been granted pursuant to the Navy Vacation Policy, Canadian vacation policy
or NCPS Vacation Policy in which he or she participated, as applicable,
immediately prior to the end of the TSA Benefits Transition Period (or the
applicable Hire Date).



--------------------------------------------------------------------------------

ARTICLE IV

BONUS AWARDS FOR RED LION EMPLOYEES

4.1 Bonus Awards. The Red Lion Entity employing the applicable Continuing
Employee shall be responsible for determining and paying all bonus awards to the
Continuing Employee in respect of all applicable performance periods during
which the Separation Time occurs or, with respect to Continuing Employees who
are Delayed Transfer Service Providers, all applicable performance periods
during which the Hire Date occurs, and, in either case, all performance periods
thereafter, in each case under and in accordance with the terms of the Red Lion
Employee Benefit Plans and the Nabors Annual Incentive Plan, as applicable.

ARTICLE V

COBRA, HIPAA, WARN

5.1 COBRA and HIPAA. The Red Lion Group will assume and be responsible for, and
shall indemnify and hold harmless the Navy Group for, all Liabilities resulting
from any Actions asserted upon or after the Separation Time with respect to
Continuing Employees or, with respect to Continuing Employees who are Delayed
Transfer Service Providers, asserted upon or after the Hire Date, and, in each
case, their eligible dependents, in respect of health insurance under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and the
Health Insurance Portability and Accountability Act of 1996, Sections 601, et
seq. and Sections 701, et seq. of ERISA, Section 4980B and Sections 9801, et
seq. of the Code and applicable state or similar Laws.

5.2 WARN Act. Effective from and after the Separation Time, the Red Lion Group
shall assume Liability for, and shall indemnify and hold harmless the Navy Group
with respect to, any Liabilities incurred by the Navy Group pursuant to the
Worker Adjustment and Retraining Notification Act and any similar Law
(collectively, the “WARN Act”) resulting from the termination of employment of
any Continuing Employee by any member of the Red Lion Group upon or after the
Separation Time. The Navy Group shall assume Liability for, and shall indemnify
and hold harmless the Red Lion Group with respect to, any Liabilities incurred
by the Red Lion Group pursuant to the WARN Act resulting from the termination of
employment of any Red Lion Employee by any member of the Red Lion Group prior to
the Separation Time and the termination of employment of any other current or
former employee or service provider of the Navy Group, in each case who is not a
Continuing Employee.

ARTICLE VI

PENSION PLANS AND DEFERRED COMPENSATION PLANS

6.1 Navy U.S. DB Plan. From and after the Effective Time, the Navy Group shall
retain all Liabilities under Navy’s Pool Company Retirement Income Plan (the
“Navy U.S. DB Plan”) and all Assets held under the trust(s) associated with the
Navy U.S. DB Plan (collectively, the “Navy U.S. DB Plan Trust”). The Navy Group
shall indemnify and hold harmless the Red Lion Group with respect to all
Liabilities under, relating to, and in connection with the Navy U.S. DB Plan and
the Navy U.S. DB Plan Trust.



--------------------------------------------------------------------------------

6.2 401(k) Plan. The Red Lion Group will cause a cash or deferred arrangement
intended to qualify under Section 401(a) of the Code (the “Red Lion Group 401(k)
Plan”) to accept rollovers (including rollovers of loans) from and after the
Effective Time from the Navy 401(k) Plan with respect to the Continuing
Employees. For purposes of this Section 6.2, a member of the Red Lion Group
shall assume the KVS 401(k) Plan and all Assets and Liabilities under and in
connection with, and shall indemnify and hold the Navy Group harmless from all
Liabilities arising from any Action first asserted upon or after the Separation
Time with respect to, the KVS 401(k) Plan and the trust(s) thereunder to the
extent the KVS 401(k) Plan has not merged with and into the Navy 401(k) Plan
prior to the Separation Time.

6.3 Nonqualified Deferred Compensation.

(a) Navy shall retain, or cause its Subsidiaries (other than any Red Lion
Entities) to retain, all Assets and all Liabilities arising out of or relating
to the Nabors Industries, Inc. Deferred Compensation Plan and the Nabors
Industries, Inc. Executive Deferred Compensation Plan (collectively, the “Navy
Nonqualified Plans”).

(b) As soon as reasonably practicable following the Separation Time or, the
applicable Hire Date with respect to Continuing Employees who are Delayed
Transfer Service Providers, Navy shall provide to Red Lion a list of all
Continuing Employees who are participants in the Navy Nonqualified Plans (the
“Nonqualified Plan Participants”). Following the Effective Time, Red Lion shall
provide, or shall cause to be provided, to Navy notice of the termination of
employment of any Nonqualified Plan Participant upon or as soon as practicable
following any such termination.

ARTICLE VII

GENERAL AND ADMINISTRATIVE

7.1 Reasonable Efforts/Cooperation. Each of the Parties hereto will use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate the transactions contemplated by
this Agreement. Each of the Parties hereto shall reasonably cooperate with
respect to any issue relating to the transactions contemplated by this Agreement
for which the other Party seeks a determination letter or private letter ruling
from the Internal Revenue Service, an advisory opinion from the Department of
Labor or any other filing (including securities filings (remedial or
otherwise)), consent or approval with respect to or by a governmental agency or
authority in any jurisdiction in the United States or abroad.

7.2 No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not intended to confer upon any other Persons any rights or
remedies hereunder. Nothing in this Agreement shall preclude the Navy Group, the
Red Lion Group or any of their respective Affiliates, at any time, from
amending, merging, modifying, terminating, eliminating, reducing, or otherwise
altering in any respect any employee benefit plan, program, policy, practice,
agreement or arrangement, any benefit thereunder or any trust, insurance policy
or funding vehicle related thereto. Nothing contained in this Agreement shall
(a) constitute or be deemed to be an amendment to any Navy Employee Benefit
Plan, Penny Employee Benefit Plan or Red Lion Employee Benefit Plan or any other
compensation or benefit plan, program,



--------------------------------------------------------------------------------

practice, policy, agreement or arrangement of Penny, Navy, Red Lion, the Red
Lion Group or any of their respective Affiliates; or (b) limit the right of Red
Lion, Navy, Penny or any of their respective Affiliates to terminate the
employment or service of any employee or other service provider at any time.

ARTICLE VIII

MISCELLANEOUS

8.1 Effect if Separation Time or Effective Time Does Not Occur. If the
Separation Agreement is terminated prior to the Separation Time or the Effective
Time, then this Agreement shall terminate and all actions and events that are,
under this Agreement, to be taken or occur effective immediately prior to or as
of the Separation Time or the Effective Time, as applicable, or otherwise in
connection with the transactions contemplated by the Transaction Agreements,
shall not be taken or occur except to the extent specifically agreed by Navy and
Red Lion and, respecting Penny, by Penny.

8.2 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

8.3 Affiliates. Each of Navy, Red Lion and Penny shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by one of Navy’s
Subsidiaries (other than the Red Lion Group) or a Red Lion Entity or one of
Penny’s Subsidiaries, respectively.

8.4 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given to a Party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses and facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a Party may designate by notice to the
other Parties):

if to Navy or, prior to the Effective Time, Red Lion:

Nabors Industries Ltd

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

Attention: Corporate Secretary, with a copy to Laura Doerre



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005

Attention: Charles J. Conroy Scott W. Golenbock Facsimile: (212) 530-5219

if to Penny:

C&J Energy Services, Inc.

3990 Rogerdale

Houston, TX 77042

Attention: Theodore Moore

Facsimile: (713) 325-5920

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Jeffery B. Floyd Stephen M. Gill Facsimile: (713) 615-5956

if to a member of the Red Lion Group after the Effective Time:

C&J Energy Services, Inc.

3990 Rogerdale

Houston, TX 77042

Attention: Theodore Moore

Facsimile: (713) 325-5920

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Jeffery B. Floyd Stephen M. Gill Facsimile: (713) 615-5956

8.5 Incorporation of Separation Agreement Provisions. The following provisions
of the Separation Agreement are hereby incorporated herein by reference, and
unless otherwise expressly specified herein, such provisions shall apply as if
fully set forth herein mutatis mutandis (references in this Section 8.5 to an
“Article” or “Section” shall mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference shall
be references to the Separation Agreement): Article III (relating to Mutual



--------------------------------------------------------------------------------

Releases and Indemnification); Section 4.1 (relating to Further Assurances);
Section 4.2 (relating to Agreement for Exchange of Information); Section 4.3
(relating to Privileged Matters); and Article V (relating to Miscellaneous).
Notwithstanding the foregoing, in the event of any conflict between the terms
and conditions of this Agreement and the Separation Agreement, the provisions of
this Agreement shall control.

[Signature Page Follows]

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

NABORS INDUSTRIES LTD. By:

/s/ Mark D. Andrews

Name: Mark D. Andrews Title: Corporate Secretary NABORS RED LION LIMITED By:

/s/ Mark D. Andrews

Name: Mark D. Andrews Title: Director C&J ENERGY SERVICES, INC. By:

/s/ Randall C. McMullen, Jr.

Name: Randall C. McMullen, Jr. Title: President and Chief Financial Officer

[SIGNATURE PAGE TO EMPLOYEE BENEFITS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

EXCLUDED RED LION EMPLOYEES

 

  •   Andrew Stephens

Provided, however, that notwithstanding anything to the contrary in the Merger
Agreement, the Separation Agreement or any Ancillary Agreement, Navy and its
Subsidiaries acknowledge and agree that Penny shall be permitted to solicit and
otherwise hire or retain, as applicable, Andrew Stephens for employment with
Penny beginning no earlier than the Effective Time or continuing with the Red
Lion Group on and after the Effective Time, as applicable.



--------------------------------------------------------------------------------

EXHIBIT B

CONTINUED PARTICIPATION IN CANADIAN EMPLOYEE BENEFIT PLANS

Section 2.4(b) – Canadian Benefit Plans

 

  •   Nabors Canada Group Benefit Program

 

  •   NPSL Flexible Benefit Plan

 

  •   Dental

 

  •   Extended Health Care Benefit (Drugs, Health Care Professionals, Medical
Supplies and Services, EHC-Hospital, and EHC-Medical and Non-Medical Travel
Emergencies)

 

  •   Basic life insurance

 

  •   Basic accidental death & dismemberment (AD&D)

 

  •   Long-term disability

 

  •   Survivor benefit

 

  •   Employee Assistance

 

  •   Optional Benefits

 

  •   Critical Illness

 

  •   Optional AD&D

 

  •   Optional Enhanced Disability (Short- and Long-term)

 

  •   Optional Life

 

  •   Canadian Vacation Policy

 

  •   Paid-Time Off Policy (including sick leave)



--------------------------------------------------------------------------------

EXHIBIT C

DELAYED TRANSFER SERVICE PROVIDERS

Erica McCoy, Vendor Services

Roxanne Forrester, Vendor Services

Latisha Cruz, Catalog Contractor



--------------------------------------------------------------------------------

EXHIBIT D

NAVY SEVERANCE PLAN – NPSL MODIFICATIONS

General Severance Guidance

 

  1. Covered Employees: Management, Exempt Employees, Non-Exempt Salaried
employees, Hourly Employees (excluding involuntary terminations for “lack of
work” as per Employment Standards Section 55, which an employer may terminate
employment without further notice or payments in lieu of notice).

 

  2. “Base Pay” definition mirrors the definition in the Nabors Industries, Inc.
Severance Plan

 

  3. Upon an involuntary termination without “just cause,” all covered employees
(excluding Hourly Employees terminated for “lack of work,” as noted above)
receive the Employment Standards minimum.

 

  4. In addition to the Employment Standards minimum, upon an involuntary
termination without “just cause”, covered employees (excluding Hourly Employees)
receive an additional “common law” severance amount. Typically, the “common law”
severance amounts follow the guideline of 1-2 weeks/year of service for
Non-Exempt; 2-3 weeks/year of service for Exempt & Management

 

  5. Benefit continuation may be offered to Management and Exempt employees, up
to 1 month.

 

  6. Employees are required to provide a release to NPSL prior to receiving any
severance above the Employment Standards minimum.

Alberta Employment Standards Termination Notice

NPSL provides written termination notice (or payment in lieu of notice), as
applicable, of the following minimum amounts:

 

  •   One week for employment of more than 3 months, but less than 2 years;

 

  •   Two weeks for employment of 2 years or more, but less than 4 years;

 

  •   Four weeks for employment of 4 years or more, but less than 6 years;

 

  •   Five weeks for employment of 6 years or more, but less than 8 years;

 

  •   Six weeks for employment of 8 years or more, but less than 10 years; and

 

  •   Eight weeks for employment of 10 years or more.